UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-50029 CHINA HEALTH RESOURCE INC. f/k/a VOICE DIARY INC. (Exact name of small business issuer as specified in its charter) Delaware 73-1629948 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 343 Sui Zhou Zhong Road Sui Ning, Si Chuan Province, P.R.China (Address of principal executive offices) (954) 424-2345 (Issuer's telephone number, including area code) Copies to: Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216 Plantation, FL 33324 (954) 424-2345 Tel (954) 424-2230 Fax Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes []
